Citation Nr: 0015321	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disease 
including polycystic kidney disease.  

2.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
August 1973 and 
December 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The claim for service connection for a kidney disability, 
including polycystic kidney disease, is plausible.  

2.  The claim for service connection for a respiratory 
disability is not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a kidney disability, 
including polycystic kidney disease, is well grounded.  38 
U.S.C.A § 5107(a) (West 1991).

2.  The claim for service connection for a respiratory 
disability is not well grounded.   38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of 
well-grounded claims.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Kidney Disease

With respect to the claim for service connection for a kidney 
disorder, the Board must determine whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  

In that connection, a separation examination dated in April 
1991 shows that the veteran reported having a polycystic 
kidney disease during service.  Post service medical records 
dated in November 1991 reflect a diagnosis of polycystic 
kidney disease, and an examiner noted that the symptoms 
associated with the disease could have occurred during the 
veteran's service in the Gulf War.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for a kidney disease including 
polycystic kidney disease is well grounded.  For reasons set 
forth in the Remand portion of this decision, further 
development is required.  Id.   

Respiratory Disability

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997) 

With respect to the claim for service connection for a 
respiratory disability, the veteran contends, in essence, 
that he developed a respiratory disability as a result of his 
tour of duty during the Persion Gulf War.  The record 
reflects that the veteran served during the Southwest Asia 
theatre of operations during the Gulf War from February 1991 
to May 1991.  

Private medical records dated in 1982 reflect the veteran was 
seen for shortness of breath, coughing, and wheezing.  X-rays 
of the chest dated in September 1982 reveal, in pertinent 
part, that the chest was well expanded and that this may have 
indicated a deep breath or possible emphysema.  

Service medical records reflect that the veteran complained 
of breathing problems in November 1989.  An examination dated 
in January 1991 shows that the veteran complained of cold 
like symptoms manifested by a productive cough and nasal 
drainage.  When examined for redeployment in April 1991, the 
veteran noted that he had been a coal miner and that he had 
black lung disease and this his symptoms consisted of 
shortness of breath and pain or pressure in the chest.  At a 
Southwest Asia demobilization/deployment examination also 
dated in April 1991, the veteran complained of a cough and 
sinus infection.  He denied having incurred a disease or 
injuries during his service in the Gulf War.  There were no 
clinical findings or diagnoses pertaining to a respiratory 
disability.  

Post service medical records reflect that the veteran was 
first diagnosed as having chronic bronchitis by history when 
examined by VA in January 1994.  A pulmonary function test 
dated in January 1994 was normal.  The record shows that the 
veteran was diagnosed as having chronic sinusitis beginning 
in 1997 and chronic obstructive pulmonary disease (COPD) in 
1998.  

The evidence establishes that the veteran has a respiratory 
disability.  The Board recognizes that the veteran noted a 
history of sinus infection in April 1991.  However, there is 
no evidence establishing chronic sinus infections during his 
service in the Gulf War.  Moreover, the record does not 
include any competent medical evidence that links a 
respiratory disability to service.  The only evidence drawing 
a connection between the veteran's respiratory disabilities 
and service is the veteran's own statements as related 
through his representations.  However, lay persons such as 
the veteran are not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between the respiratory disabilities and 
his military service cannot serve to prove that the 
disabilities for which the veteran claims service connection 
was incurred in or aggravated by service.  In the absence of 
competent medical evidence showing an etiological 
relationship between the veteran's respiratory disabilities 
and service, the Board must find that the veteran's claim is 
not well grounded.  Grottveit v. Brown, supra.  

The Board notes that the veteran's claim for service 
connection for respiratory disability as an undiagnosed 
illness pursuant to 38 C.F.R. § 3.317(1999) is not for 
application in light of the diagnoses of bronchitis and 
sinusitis, and COPD.    

In an Informal Hearing Presentation dated in July 1999, the 
veteran's representative indicated that the veteran's service 
medical records were not complete in that the service medical 
records during the veteran's period of service in the Gulf 
War have not been associated with the claims file.  The Board 
notes, however, that the RO requested all of the veteran's 
service medical records in October and November 1991.  
Service medical records including the report of an April 1991 
deployment examination were forwarded.  Thus, the Board is 
satisfied that the RO has fully complied with the duty to 
assist with respect to obtaining the veteran's service 
medical records.  Therefore, the Board is of the view that 
further development in regard thereto is not warranted.  

The Board recognizes that the claim for service connection 
for a respiratory disability is being disposed of in a manner 
that differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court 
has held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well 
grounded analysis."  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board further notes that the difference 
between evidence required to render a claim well grounded and 
that required to reopen a previously disallowed claim appears 
to be slight.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

As evidence of a well grounded claim for service connection 
for a kidney disease, including polycystic kidney disease, 
has been submitted, the appeal is allowed to this extent.  

Service connection for a respiratory disability is denied.  


REMAND

In that the claim for service connection for a kidney disease 
is well grounded, the Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  

When examined for separation in August 1973, the veteran 
related a history of blood in his urine in childhood with no 
recurrence.  At a deployment/demobilization examination dated 
in April 1991, the veteran reported a medical history of 
polycystic kidneys.  However, the veteran indicated that he 
did not have any urinary problems such as blood or stone in 
his urine or pain and burning with urination.  On the 
separation examination, there were no findings or diagnoses 
pertaining to a kidney disorder.  However, a few months after 
the veteran separated from service, private medical records 
dated in November 1991 show that the veteran was seen and 
treated for polycystic kidney disease.  An outpatient history 
and physical examination report dated in November 1991 
reflects that the veteran complained of bilateral flank pain 
and an episode of "rusty colored urine" while serving in 
the Gulf War.  At the conclusion of a physical examination, a 
diagnosis of polycystic kidney disorder was entered.  The 
examiner indicated that the bleeding into the cyst might have 
occurred while the veteran was serving in the Gulf War.  In a 
statement dated in November 1991, Alvin H. Moss, M.D., 
Associate Director of Medicine of the West Virginia 
University, indicated that he had seen the veteran on a 
follow up basis for polycystic kidney disease earlier that 
month.  The doctor assessed that the veteran may have had an 
episode of hematuria secondary to a ruptured cyst in the 
past.  

Based on the foregoing, the Board is of the view that a VA 
examination for the purpose of determining the etiology of 
the veteran's kidney disease would be helpful in an equitable 
disposition of this mater.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a kidney disorder, 
including any treatment prior to service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified nephrologist, if 
available, to determine the nature and 
extent of any kidney disability found to 
be present. The claims folder should be 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  If it is 
determined that a kidney disorder existed 
prior to service, the examiner should 
provide an opinion as to whether the 
disability underwent an increase in 
disability beyond the natural progress of 
the disease during service.  If it is 
determined that the disability did not 
exist prior to service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder is the result of service.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for a 
kidney disability.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



